MEMORANDUM **
Robert Francis Baker, Jr., a California state prisoner, appeals pro se the judgment dismissing without prejudice his civil rights action pursuant to the “three strikes” filing limitation of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002). We affirm.
The district court properly dismissed Baker’s action under section 1915(g) because the record shows that Baker has, on three or more prior occasions, brought an action that was dismissed as fiivolous, malicious, or for failure to state a claim. See 28 U.S.C. § 1915(g).
We will not consider issues raised by Baker for the first time on appeal. See Nelson v. City of Irvine, 143 F.3d 1196, 1205 (9th Cir.1998).
Baker’s April 29, 2003, motion is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.